—Upon reargument, judgment reversed on the law and facts and matter remitted to the Court of Claims for determination upon the trial record of the amount of damages in favor of the claimant, without costs of this appeal to either party. Certain findings of fact and conclusions of law disapproved and reversed and new findings made. (See opinion by Vaughan, J., filed in Gurevitch v. State of New Yorlc,, 284 App. Div. 717.) All concur, except Piper, J., who dissents and votes for affirmance in a separate opinion (see 284 App. Div. 717, 720.) (Appeal from a judgment of the Court of Claims, *864dismissing a claim for damages for personal injuries alleged to have been sustained by claimant personally, for damages for the death of claimant’s intestates, plus conscious pain and suffering and for property damage to an automobile.) Present — McCurn, P. J., Vaughan, Piper, Wheeler and Van Duser, JJ.